DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.	Claims 1-5 and 11-23 are objected to because of the following informalities:  
The abbreviation “PWM” recited in claims 1, 2, 11 and 12 needs to be spelled out then followed by “(PWM)”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
3. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; or 

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4. 	Claims 1-3, 5, 11-13 and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gaboriau et al. (US 7327296 B1).
	Regarding claims 1 and 2, Gaboriau discloses (see Fig. 4 and 6) a digital-to-analog conversion (400) device, and a method for practicing the device, comprising: 
	Regarding claims 11 and 12, Gaboriau discloses the claimed invention (see discussion for claims 1 and 2 above. Note, the “output modifier 412 that causes the shifting of pulse edges of PWM patterns in frames of PWM output signal y(n)” reads on a second quantizer that is configured to perform correction value signal output processing for outputting a correction value signal (dashed line from 412) indicating a correction value, based on the integration result”).

	Regarding claims 5 and 15, Gaboriau discloses the claimed invention (column 3, lines 13-16).
		
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Gaboriau et al.
	Regarding claims 4 and 14, Gaboriau discloses an electronic musical instrument (column 6, lines 56-57: with a broad interpretation given to the claim, an audio signal processing system reads on “an electronic musical instrument”) comprising: the digital-to-analog conversion device according to claim 1 or 11 (column 6, line 56 – column 7, line 19); and 5a sound emission section which emits a musical sound subjected to digital-to-analog conversion based on an output from the digital-to-analog conversion device (column 3, lines 13-16).  
	Gaboriau does not mention explicitly: said electronic musical instrument comprising a keyboard.
	Examiner takes Official notice that an electronic musical instrument comprising a keyboard is well known in the art. It would have been obvious to one ordinary skill in the In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963).


Allowable Subject Matter
7.	Claims 16-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for Allowance
8.	The following is a statement of reasons for the indication of allowable subject matter: 
The primary reason for the allowance of claims 16-17 is the inclusion of the limitations of: a second quantizer that is configured to perform second quantization processing for quantizing the integration result generated by the integrator, to thereby generate the correction value signal, the second quantization processing being different 
The primary reason for the allowance of claims 18 and 21-23 is the inclusion of the limitation of: a second quantizer that is configured to perform second quantization processing for quantizing the integration result generated by the integrator to generate the correction value signal such that the correction value signal corresponds to a center point of a next processing period, the second quantization processing being different from the first quantization processing. It is this limitation found in the claims, as it is claimed in the combination that has not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art.
The primary reason for the allowance of claims 19-20 is the inclusion of the limitation of: performing, by a second quantizer included in the circuitry of the digital-to-analog conversion device, second quantization processing for quantizing the integration result generated by the integrator, to thereby generate the correction value signal, the second quantization processing being different from the first quantization processing; and performing, by a first delay section included in the circuitry of the digital-to-analog .


Response to Arguments
9.	Applicant's arguments filed 07/28/2021 with respect to claims 1-5 and 11-15 have been considered but they are not persuasive.
	The Applicant argued that “ … while Gaboriau et al teaches outputting a pulse signal having an asymmetrical pulse width (see Fig. 6 thereof), Gaboriau et al does not disclose or suggest that “the correction value signal includes a signal indicating a correction value for correcting a difference between (i) a center of the pulse width asymmetrical to the center of the processing period and (ii) the center of the processing period” as according to the present invention as recited in independent claim 1.” The examiner respectfully disagrees.
The examiner reminds to the Applicant that during patent examination, the pending claims must be given the broadest reasonable interpretation consistent with the specification. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

The Applicant is advised that the instant claims of the present application do not include any detailed specification of said ”correction value for correcting a difference …”  Applicant’s reliance upon the specification in this regard is noted. However, the feature in the specification to which Applicant intends to refer is not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	The rest of the Applicant’s arguments are reliant upon the issue discussed above, and are deemed to be non-persuasive as well for the reasons provided above.

Conclusion
10.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE 

Contact Information
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANCHUN QIN whose telephone number is (571)272-5981.  The examiner can normally be reached on 9AM-5:30PM EST M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on (571)272-1990.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIANCHUN QIN/Primary Examiner, Art Unit 2837